Title: To Thomas Jefferson from Johann Gotthilff Angerman, 20 December 1802
From: Angerman, Johann Gotthilff
To: Jefferson, Thomas


          Editors’ Translation
          
            
              Most Gracious Sir!
              Lingen, 20 Dec. 1802
            
            Your great and widely appreciated concern for the welfare of the noble American nation is so well known that there is little need for my pitiable praise. Nevertheless, the very encouragement you offer to foreigners and observers in the most distant locations emboldens me to present a piece of writing to Your Eminence. This writing has as its principal purpose guaranteeing the safety of the property of residents of this county, who have protection under the present system of surveillance, against devastating flames of major and destructive fires, as appropriate to their individual circumstances. So all the more I hope that this treatise of mine which has just left the press may gain a favorable reception since the publication protects the security of dwellings throughout my native land and, by extension, touches the true common welfare and benefit of every country. In the fondest hope that Your Excellency will deign to receive my well-meaning intentions favorably, I have the pleasure to remain, with the greatest respect
            Your most humble and completely devoted servant, who esteems you highly,
            
              J. G. Angerman Regional Master Builder for the Counties of  Tecklenburg and Lingen in Westphalia
            
          
        